Citation Nr: 1815494	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether reduction of the disability rating for a lumbar spine disability from 20 percent to 10 percent, effective July 10, 2012, was proper.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from December 1965 to December 1968, to include service in the Republic of Vietnam.  He was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Detroit, Michigan.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the reduction of the disability rating for the Veteran's lumbar spine disability, the Veteran was last afforded a VA examination in April 2012.  At the Board hearing, the Veteran testified that the examiner did not use a device to measure his range of motion.  In addition, he disagreed with the finding that that his lumbar spine had improved. 

Regarding the increased rating claim for the Veteran's cervical spine disability, the Veteran was last afforded a VA examination in April 2012.  At the Board hearing, the Veteran testified that his cervical spine disability had worsened.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, new examinations are required to evaluate the current nature and severity of the Veteran's lumbar and cervical spine disabilities.  The Veteran notified VA that he had returned to Michigan and requested that his VA examination be scheduled in Michigan.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2011 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar and cervical spine disabilities at the Battle Creek VAMC.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

